DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-13, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2019/0206953) hereinafter “Hsieh” in view of Lou (US 2020/0402443) hereinafter “Lou”.
Regarding claim 1, Figs. 3, 4c and 6 of Hsieh teaches an organic light-emitting diode (OLED) display panel (Paragraph 0002), comprising: a plurality of OLED units (See Picture 1 below), each of the OLED units comprising a light-emitting region (Combination of Items C and D) and a thin film transistor (TFT) region (Item C) electrically connected (Fig. 4c where Item C is electrically connected to Item D by Item 2111) to the light-emitting region (Combination of Items C and D), wherein the OLED display panel further comprises: at least one camera region (Item B) configured to receive a camera (Item 20; Paragraph 0034), at least one TFT collection region (See Picture 2 below) disposed in the at least one camera region (Item B), wherein the TFT regions (Item C) of the OLED units disposed in the at least one camera region (Item B) are disposed in the at least one TFT collection region (See Picture 2 below), and a non-camera region (Item A), wherein the non-camera region (Item A) comprises at least one trace electrically 
Hsieh does not teach wherein sizes of the different transparent metal trace in the at least one camera region are less than a size of the at least one trace in the non-camera region.
Lou teaches where a size of an electrode in a first direction is smaller than a size of an electrode in a second direction (Paragraph 0009).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the respective transparent metal traces in the camera region of Hsieh in the manner taught by Lou (where one dimension of the transparent metal trace is smaller) such that sizes (in one dimension of each transparent metal trace) of the different transparent metal trace in the at least one camera region are less than a size of the at least one trace in the non-camera region because it reduces the number of boundaries of the transparent metal pattern layer, reduce the complexity, and mitigate diffraction problems when light is transmitted (Lou Paragraph 0009).

    PNG
    media_image1.png
    279
    452
    media_image1.png
    Greyscale

Picture 1 (Labeled version of a portion of Hsieh Fig. 3)

    PNG
    media_image2.png
    308
    529
    media_image2.png
    Greyscale

Picture 2 (Labeled version of a portion of Hsieh Fig. 3)
Regarding claim 3, Figs. 3 and 4c of Hsieh teaches the light-emitting regions (Combination of Items C and D) of a portion of the OLED units (See Picture 1 above) in the at least one camera region (Item B) overlap with the at least one TFT collection region (Fig. 4c; See also Picture 2 above).
Regarding claim 4, Figs. 3 and 4c of Hsieh teaches the light-emitting regions (Combination of Items C and D) and the TFT regions (Item C) of the plurality of OLED units in the at least one camera region (Item B) are arranged and combined with an overlapping portion (Item C) and at least one non-overlapping portion (Item D).
Regarding claim 5, Figs. 3 and 4c of Hsieh teaches where the overlapping portion (Item C) is disposed in the at least one TFT collection region (See Picture 2 above).
Regarding claim 6, Figs. 3 and 4c of Hsieh teaches where the at least one TFT collection region (See Picture 2 above) in the at least one camera region (Item B) is strip-shaped, and a portion of the light-emitting regions (Combination of Items C and D) corresponding to the TFT regions (Item C) in at least one the TFT collection region (See Picture 2 above) are disposed on a side of the at least one strip-shaped TFT collection region (See Picture 2 above).
Alternatively, Regarding claim 1, Figs. 3, 4c and 6 of Hsieh teaches an organic light-emitting diode (OLED) display panel (Paragraph 0002), comprising: a plurality of OLED units (See Picture 3 below), each of the OLED units comprising a light-emitting region (Combination of Items C and D) and a thin film transistor (TFT) region (Item C) electrically connected (Fig. 4c where Item C is electrically connected to Item D by Item 2111) to the light-emitting region (Combination of Items C and D), wherein the OLED display panel further comprises: at least one camera region (Item B) configured to receive a camera (Item 20; Paragraph 0034), at least one TFT collection region (See Picture 4 below) disposed in the at least one camera region (Item B), wherein the TFT regions (Item C) of the OLED units disposed in the at least one camera region (Item B) are disposed in the at least one TFT collection region (See Picture 4 below), and a non-camera region (Item A), wherein the non-camera region (Item A) comprises at least one trace electrically connected to the light-emitting regions and the TFT regions of the OLED units in the non-camera region (Item A), wherein a first light emitting region (Portion of Item D in one of the OLED units) and a second light emitting region (Portion of Item D in another one of the OLED units) of the OLED units in the at least one camera region (Item B) is connected to a first TFT region (Portion of Item C in one of the OLED units) and a second TFT region (Portion of Item C in another one of the OLED units) in the at least one TFT collection region (See Picture 4 below) through different transparent metal traces (Items 2111 in respective TFT areas; Paragraph 0047 where Item 2111 comprises a transparent electrode film).
Hsieh does not teach wherein sizes of the different transparent metal trace in the at least one camera region are less than a size of the at least one trace in the non-camera region.
Lou teaches where a size of an electrode in a first direction is smaller than a size of an electrode in a second direction (Paragraph 0009).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the respective transparent metal traces in the camera region of Hsieh in the manner taught by Lou (where one dimension of the transparent metal trace is smaller) such that sizes (in one dimension of each transparent metal trace) of the different transparent metal trace in the at least one camera region are less than a size of the at least one trace in the non-camera region because it reduces the number of boundaries of the transparent metal pattern layer, reduce the complexity, and mitigate diffraction problems when light is transmitted (Lou Paragraph 0009).

    PNG
    media_image3.png
    205
    305
    media_image3.png
    Greyscale

Picture 3 (Labeled version of a portion of Hsieh Fig. 3)

    PNG
    media_image4.png
    205
    305
    media_image4.png
    Greyscale

Picture 4 (Labeled version of a portion of Hsieh Fig. 3)
Under the alternative interpretation of claim 1, Regarding claim 8, Figs. 3 and 4c of Hsieh teaches where each of the OLED units (See Picture 1 above) corresponds to a sub-pixel.
Regarding claim 10, Figs. 3, 4c and 6 of Hsieh teaches An organic light-emitting diode (OLED) display panel (Paragraph 0002), comprising: a plurality of OLED units (See Picture 1 above), each of the OLED units comprising a light-emitting region (Combination of Items C and D) and a thin film transistor (TFT) region (Item C) electrically connected to the light-emitting region (Combination of Items C and D), wherein the OLED display panel further comprises: at least one camera region (Item B) configured to receive a camera (Item 20), and at least one TFT collection region (See Picture 2 above) disposed in the at least one camera region (Item B), wherein the TFT regions (Item C) of the OLED units (See Picture 1 above) disposed in the at least one camera region (Item B) are disposed in the at least one TFT collection region (See Picture 2 above), and a non-camera region (Item A), wherein the non-camera region (Item A) comprises at least one trace electrically connected to the light-emitting regions and the TFT regions of the OLED units in the non-camera region (Item A) wherein the light-emitting regions (Combination of Items C and D) of a portion of the OLED units (See Picture 1 above) in the at least one camera region (Item B) overlap with the at least one TFT collection region (See Picture 2 above), wherein a first light emitting region (Portion of Item D in one of the OLED units) and a second light emitting region (Portion of Item D in another one of the OLED units) of the OLED units in the at least one camera region (Item B) is connected to a first TFT region (Portion of Item C in one of the OLED units) and a second TFT region (Portion of Item C in another one of the OLED units) in the at least one TFT collection region (See Picture 2 above) through different transparent metal traces (Items 2111 in respective TFT areas; Paragraph 0047 where Item 2111 comprises a transparent electrode film).
Hsieh does not teach wherein sizes of the different transparent metal trace in the at least one camera region are less than a size of the at least one trace in the non-camera region.
Lou teaches where a size of an electrode in a first direction is smaller than a size of an electrode in a second direction (Paragraph 0009).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the respective transparent metal traces in the camera region of Hsieh in the manner taught by Lou (where one dimension of the transparent metal trace is smaller) such that sizes (in one dimension of each transparent metal trace) of the different transparent metal trace in the at least one camera region are less than a size of the at least one trace in the non-camera region because it reduces the number of boundaries of the transparent metal pattern layer, reduce the complexity, and mitigate diffraction problems when light is transmitted (Lou Paragraph 0009).
Regarding claim 11, Figs. 3 and 4c of Hsieh teaches where the light-emitting regions (Combination of Items C and D) and the TFT regions (Item C) of the plurality of OLED units in the at least one camera region (Item B) are arranged and combined with an overlapping portion (Item C) and at least one non-overlapping portion (Item D).
Regarding claim 12, Figs. 3 and 4c of Hsieh teaches where the overlapping portion (Item C) is disposed in the at least one TFT collection region (See Picture 2 above).
Regarding claim 13, Figs. 3 and 4c of Hsieh teaches where the at least one TFT collection region (See Picture 2 above) in the at least one camera region (Item B) is strip-shaped, and a portion of the light-emitting regions (Combination of Items C and D) corresponding to the TFT regions (Item C) in at least one the TFT collection region (See Picture 2 above) are disposed on a side of the at least one strip-shaped TFT collection region (See Picture 2 above).
Alternatively, Regarding claim 10, Figs. 3, 4c and 6 of Hsieh teaches An organic light-emitting diode (OLED) display panel (Paragraph 0002), comprising: a plurality of OLED units (See Picture 3 above), each of the OLED units comprising a light-emitting region (Combination of Items C and D) and a thin film transistor (TFT) region (Item C) electrically connected to the light-emitting region (Combination of Items C and D), wherein the OLED display panel further comprises: at least one camera region (Item B) configured to receive a camera (Item 20), and at least one TFT collection region (See Picture 4 above) disposed in the at least one camera region (Item B), wherein the TFT regions (Item C) of the OLED units (See Picture 3 above) disposed in the at least one camera region (Item B) are disposed in the at least one TFT collection region (See Picture 4 above), and a non-camera region (Item A), wherein the non-camera region (Item A) comprises at least one trace electrically connected to the light-emitting regions and the TFT regions of the OLED units in the non-camera region (Item A) wherein the light-emitting regions (Combination of Items C and D) of a portion of the OLED units (See Picture 3 above) in the at least one camera region (Item B) overlap with the at least one TFT collection region (See Picture 4 above), wherein a first light emitting region (Portion of Item D in one of the OLED units) and a second light emitting region (Portion of Item D in another one of the OLED units) of the OLED units in the at least one camera region (Item B) is connected to a first TFT region (Portion of Item C in one of the OLED units) and a second TFT region (Portion of Item C in another one of the OLED units) in the at least one TFT collection region (See Picture 4 above) through different transparent metal traces (Items 2111 in respective TFT areas; Paragraph 0047 where Item 2111 comprises a transparent electrode film).
Hsieh does not teach wherein sizes of the different transparent metal trace in the at least one camera region are less than a size of the at least one trace in the non-camera region.
Lou teaches where a size of an electrode in a first direction is smaller than a size of an electrode in a second direction (Paragraph 0009).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the respective transparent metal traces in the camera region of Hsieh in the manner taught by Lou (where one dimension of the transparent metal trace is smaller) such that sizes (in one dimension of each transparent metal trace) of the different transparent metal trace in the at least one camera region are less than a size of the at least one trace in the non-camera region because it reduces the number of boundaries of the transparent metal pattern layer, reduce the complexity, and mitigate diffraction problems when light is transmitted (Lou Paragraph 0009).
Under the alternative interpretation of claim 10, Regarding claim 15, Figs. 3 and 4c of Hsieh teaches where each of the OLED units (See Picture 1 above) corresponds to a sub-pixel.
Regarding claim 17, Figs. 3, 4c and 6 of Hsieh teaches a display device (Paragraph 0002) comprising: an organic light-emitting diode (OLED) display panel (Paragraph 0002) comprising a plurality of OLED units (See Picture 1 above), each of the OLED units comprising a light-emitting region (Combination of Items C and D) and a thin film transistor (TFT) region (Item C) electrically connected (Fig. 4c where Item C is electrically connected to Item D by Item 2111) to the light-emitting region (Combination of Items C and D), wherein the OLED display panel further comprises at least one camera region (Item B) and at least one TFT collection region (See Picture 2 above) disposed in the at least one camera region (Item B), wherein the TFT regions (Item C) of each of the OLED units (See Picture 1 above) disposed in the at least one camera region (Item B) are disposed in the at least one TFT collection region (See Picture 2 above); a camera (Item 20) disposed in the at least one camera region (Item B), and a non-camera region (Item A), wherein the non-camera region (Item A) comprises at least one trace electrically connected to the light-emitting regions and the TFT regions of the OLED units in the non-camera region (Item A); wherein a first light emitting region (See Picture 1 above) and a second light emitting region (See Picture 1 above) of the OLED units in the at least one camera region (Item B) is connected to a first TFT region (See Picture 2 above) and a second TFT region (See Picture 2 above) in the at least one TFT collection region (See Picture 2 above) through different transparent metal traces (Items 2111 in respective TFT areas; Paragraph 0047 where Item 2111 comprises a transparent electrode film).
Hsieh does not teach wherein sizes of the different transparent metal trace in the at least one camera region are less than a size of the at least one trace in the non-camera region.
Lou teaches where a size of an electrode in a first direction is smaller than a size of an electrode in a second direction (Paragraph 0009).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the respective transparent metal traces in the camera region of Hsieh in the manner taught by Lou (where one dimension of the transparent metal trace is smaller) such that sizes (in one dimension of each transparent metal trace) of the different transparent metal trace in the at least one camera region are less than a size of the at least one trace in the non-camera region because it reduces the number of boundaries of the transparent metal pattern layer, reduce the complexity, and mitigate diffraction problems when light is transmitted (Lou Paragraph 0009).
Regarding claim 19, Figs. 3 and 4c of Hsieh teaches the light-emitting regions (Combination of Items C and D) and the TFT regions (Item C) of the plurality of OLED units in the at least one camera region (Item B) are arranged and combined with an overlapping portion (Item C) and at least one non-overlapping portion (Item D).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2019/0206953) hereinafter “Hsieh” in view of Lou (US 2020/0402443) hereinafter “Lou” and in further view of Kim et al. (US 2020/0124927) hereinafter “Kim”.
Regarding claim 7, the combination of Hsieh and Lou teaches all of the elements of the claimed invention as stated above except where the at least one TFT collection region in the at least one camera region is in a grid shape.
Fig. 6 of Kim teaches where a TFT collection region (Items PU2) in at least one camera region (Item DA2) is in a grid shape (See Picture 5 below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one TFT collection region in the at least one camera region be in a grid shape because this configuration allows for light transmittance (Kim Paragraph 0005) while also preventing deterioration of the quality of the displayed image (Kim Paragraph 0082).

    PNG
    media_image5.png
    236
    372
    media_image5.png
    Greyscale

Picture 5 (Labeled version of a portion of Kim Fig. 6)
Regarding claim 14, the combination of Hsieh and Lou teaches all of the elements of the claimed invention as stated above except where the at least one TFT collection region in the at least one camera region is in a grid shape.
Fig. 6 of Kim teaches where a TFT collection region (Items PU2) in at least one camera region (Item DA2) is in a grid shape (See Picture 5 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one TFT collection region in the at least one camera region be in a grid shape because this configuration allows for light transmittance (Kim Paragraph 0005) while also preventing deterioration of the quality of the displayed image (Kim Paragraph 0082).
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 	
Specifically, the Applicant argues that Lou merely compares the sizes of an electrode in different directions and from this concludes that it would not have been obvious to have the sizes of different transparent metal traces in different regions (camera and non-camera) be different such that the size of the transparent metal traces in the camera region are less than a size of the trace in the non-camera region. While the Examiner agrees that Lou teaches comparing the sizes of an electrode in different directions but disagrees with the Applicant’s conclusion based upon the requirements of the claim language and the manner in which the teaching in Lou is presented.
Firstly, the language of “sizes of the different transparent metal traces… are less than a size of the at least one trace…” does not require that the size refer to the area or any specific dimension of the metal trace. Therefore, as long as one dimension of the trace in the camera region is less than at least one dimension of the trace in the non-camera region the limitation will be read upon. Taken alone, the traces (anodes) in the respective camera and non-camera regions of Fig. 3 of Hsieh are all of equal area and having equal dimension in a plan view. Paragraph 0009 of Lou, which was cited in the previous and current rejection, seeks to improve the “imaging effect of the under-screen camera”. Lou recognizes that light passing through patterned transparent electrodes in a light transmitting (camera) area results in a diffraction phenomenon occurring at the boundaries of the patterned electrodes and which negatively impacts the imaging effect of the under screen camera (Lou Paragraph 0009). To mitigate the diffraction phenomenon problem at the boundaries, Lou modifies the dimensions of the transparent electrodes such that one side is increased in length and another side is decreased in length resulting in a transparent electrode structure which has the size of one side less than the other. The Examiner, in the previous and current rejection, modifies the transparent metal trace in the camera region of Hsieh in the manner taught by Lou. When the transparent metal traces in the camera region of Hsieh are elongated in one direction and shortened in the other direction, as taught by Lou, the benefit will be to diminish diffraction phenomenon which will improve the imaging effect of the under screen camera in Hsieh. Thus, Lou provides motivation for why one having ordinary skill in the art would modify the transparent metal traces of Hsieh in the manner taught by Lou. Thus, the Applicant’s arguments are not persuasive and the Examiner maintains the reliance upon Lou for the motivation of why one having ordinary skill in the art would have sizes of the different transparent metal traces in the at least one camera region be less than a size of the at least one trace in the non-camera region. Further, both Lou and Hsieh are concerned with under screen cameras and both seek to improve the imaging of the under screen camera. Lou provides a teaching (modification of the shape of the transparent electrode) as one way to diminish diffraction phenomenon which is known to worsen imaging ability of an under-screen camera (Lou Paragraph 0009). Thus, the Applicant’s arguments are not persuasive and the Examiner maintains the reliance upon Lou for the motivation of why one having ordinary skill in the art would have sizes of the different transparent metal traces in the at least one camera region be less than a size of the at least one trace in the non-camera region. While the Examiner has modified some of the language in the motivation statement of the rejection with respect to the combination of Lou and Hsieh, the modification of language merely further clarifies the combination that was previously presented in the non-final office action while maintaining the same thrust of the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891